 FANESTIL PACKING CO.217FanestilPackingCompany,Inc.andAmalgamatedMeat Cutters&ButcherWorkmen of North America,Local 340,AFL-CIO. Case 17-CA-2959.April 28, 1968DECISION AND ORDERBY CHAIRMAN MCCULLOCH AND MEMBERS FANNINGAND BROWNOn February 1, 1967, Trial Examiner Leo F.Lightner issued his Decision in the above-entitledproceeding, finding that the Respondent had notengaged in the unfair labor practices alleged in thecomplaint and recommended that the complaint bedismissed in its entirety, as set forth in the attachedTrial Examiner's Decision. Thereafter, the GeneralCounsel filed exceptions to the Decision and asupporting brief, and the Respondent filed a brief insupport of the Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in the case, and hereby adopts thefindings,' conclusions, and recommendations of theTrial Examiner.and 28, 1966, on the complaint of the General Counsel, asamended, and the answer, as amended, of FanestilPacking Company, Inc., herein called the Respondent.'The complaint alleges violations of Section 8(a)(3) and (1)and Section 2(6) and (7) of the Labor ManagementRelations Act, 1947, as amended, 61 Stat. 136, hereincalled the Act. The parties waived oral argument andbriefs filed by the General Counsel and Respondent havebeen carefully considered. During the hearing the TrialExaminer reserved rulings on several motions includingthe Respondent's motions to dismiss the complaint. Thesemotions are disposed of in accordance with Findings andConclusions herein set forth.Upon the entire record,2 and from my observation of thewitnesses, I make the following:FINDINGS AND CONCLUSIONSI.THE BUSINESS OF THE RESPONDENTRespondent is a Kansas corporation,maintaining itsprincipal place of business at Emporia, Kansas, where it isengaged in slaughtering animals and processing meat.Respondent annually, a representative period, has aninflow, from points beyond the State of Kansas, of goods,products, and materials valued in excess of $50,000, andRespondent annually ships to points outside the State ofKansas goods, products, and materials valued in excess of$50,000. The complaint alleges, the answer admits, and Ifind that Respondentis anemployer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDAmalgamated Meat Cutters & Butcher Workmen ofNorth America, Local 340, AFL-CIO, herein called theUnion, is a labororganizationwithin themeaning ofSection 2(5) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the complaintherein be, and it hereby is, dismissed in its entirety.'Inaffirming the Trial Examiner'sdismissalof 8(a)(1)allegationsbased upon alleged threats and other reprisals, we donot adopt his observation that the testimony of General Counsel'switnesses in this regard was implausible simply because thealleged incidents did not occur at a time when a union wasactively engagedin organizingthe employees On the other hand,to the extent that his dismissal of these and other allegations inthe complaint was based upon credibility determinations, wenevertheless find, upon careful review of the record, that the TrialExaminer's credibility findings are not contrary to the clearpreponderance of the evidence Accordingly, we find no basis fordisturbing those findingsStandard Dry Wall Products,Inc , 91NLRB 544, enfd. 188 F. 2d 362 (C A 3)TRIAL EXAMINER'S DECISIONSTATEMENTOF THE CASELEO F.LIGHTNER.TrialExaminer:This proceedingwas heardbeforeme in Emporia,Kansas, onOctober 27'The charge herein was filed on June 28, 1966, and amendedon July 20, 1966 The complaint was issued on September 1, 1966,and amended, at the opening of the hearing, on October 27, 1966III.THE ALLEGED UNFAIR LABOR PRACTICESA. The IssuesThe principal issue raised by the pleadings and litigatedat the hearing are whether the Respondent: (a) interferedwith, restrained, and coerced its employees in the exerciseof rights guaranteed in Section 7 of the Act, in violation ofSection 8(a)(1), by threatening employees with loss ofemployment and other reprisals because of theirmembership in, and activity on behalf of, the Union, byShirley Helmer, in February or mid-May 1966, or by E.E.Fanestil on April 23, 1966; or (b) whether Respondent'sactions: (1) in requiring Leroy Britton to report to hissupervisor each and everytimehe went to the restroom; or(2) requiring Britton to work while fellow employees wereidle, in April 1966, and thereafter; or (3) the discharges, onJune 25, 1966, of Leroy Britton, John Burdette, and LarryTruelove,and the failure thereafter to recall saidemployees; were in each or any instance discriminatorilymotivated and unfair laborOacticesin violation of Section8(a)(3) and (1) of the Act. Respondent, by answer, deniesthe commission of any unfair labor practice, acknowledgesthe discharges, but asserts that the discharges were forcause.IGeneral Counsel'smotion to correct errors in thetranscriptisunopposedand is granted164 NLRB No. 25 218DECISIONSOF NATIONALLABOR RELATIONS BOARDB. Supervisory Personnel and AgentsIt is undisputed that Ed Fanestil, president, ShirleyHelmer, supervisor of the sausage department, and RubenLogbeck, plant manager, are agents of the Respondentand supervisors within the meaning of Section 2(11) of theAct. The complaint alleges, and the answer denies, thatEarl Hollingshead is a supervisor of the beef room andLupe Torres is supervisor in the boning room. Respondentcontends these two individuals are leadmen and do nothave supervisory capacity. The evidence relative to theduties of Hollingshead is next considered.Holhngshead has been employed by the Respondent for20 years, and has been a leadman for 5 or 10 years, in thebeef room. Hollingshead asserted that there were five orsix employees in the beef room, which he described asbeing comprised of three rooms, i.e., a cutting room, wherebeef is broken down to quarters, rounds, rumps, steaks,etc., a processing room, and a chill room. Hollingshead'sassertion that Logbeckis incharge of the beef room andmakes work assignments is undisputed. Hollingsheadacknowledged that he alternates with Logbeck every otherSunday, at which time, it may be inferred, Hollingsheadwas in charge of the six or eight employees who worked inthe beef room for approximately 5 or 6 hours. The matterof Hollingshead's supervisory capacity is of importanceonly to the extent that Holhngshead advised Britton,allegeddiscriminatee, that Britton was to report toHollingshead when Britton left his work station. In view ofHollingshead's credited testimony that these instructionswere pursuant to instructions Hollingshead received fromLogbeck,anacknowledged supervisor, I find itunnecessary to determine whether Hollingshead is asupervisor within the meaning of Section 2(11) of the Act.I find it unnecessary to determine whether Torres was asupervisor, as contended by the General Counsel, or aleadman, as contended by Respondent. General Counselasserts Torres had knowledge of the union activities ofemployees, and thus seeks to impute such knowledge toRespondent. I find this assertion untenable, for reasonsexplicatedinfra.C. Background and Sequence of EventsPursuant to a petition for election, filed by the Union,the Board conducted an election, among Respondent'sproduction and maintenance employees, on July 28, 1965.A certification of the result, issued on August 31, 1965,reflects 82 eligible voters, of whom 32 voted for and 48against designating the Union as the collective-bargainingrepresentative.3 There is no evidence in this record ofany prior charge of unfair labor practices having been filedagainst Respondent.It is alleged that the termination of Leroy Britton, JohnBurdette, and Larry Truelove, all occurring on June 25,1966, were discriminatorily motivated. As a prerequisiteto a finding of discrimination, it is essential to find fromthe evidence that the dischargees were, in fact, engagedin union or other protected activities, and evidence fromwhich it can be reasonably inferred that Respondent hadknowledge of these activities. Since the existence orabsence of such evidence is crucial it is first considered.Truelove was initially employed on February 4, 1966, inthe sausage room, as a stuffer, under the supervision ofShirleyHelmer.Brittonwas initially employed byRespondent on September 7, 1965, in the lard room, and inMarch 1966 was transferred to the beef room, at his ownrequest, and thereafter was under the supervision ofLogbeck. Burdette was initially employed by Respondentin January 1959 and worked in what is identified as theboning room and killing floor, under the supervision ofDale Davis, plant superintendent. It is thus patent thatneitherTruelovenorBrittonwere employed byRespondent at the time of the 1965 election. The record issilent relative to the union activity, if any, of Burdette atthat time.Glen McLean, International representative of the Union,credibly related that he and Nate Masi, an Internationalorganizer,met with David Cedillo, an employee ofRespondent, on June 7, 1966, and gave him unionauthorizationcards,forthepurposeofobtainingsignatures.4While Cedillo asserted that he obtained the unionauthorization cards, from the union representatives, onJune 7, it is undisputed that he did not obtain anysignatures, on such cards, from any employee, with thepossible exception of the three named discriminatees,prior to June 25, on which date the discharges wereeffectuated.While the union authorization cards ofTruelove, Britton, and Burdette, each contain the date ofJune 14, 1966, as the ostensible date of signature, I amunable to find from credible evidence of probative valuethat these cards were, in fact, signed on that date, or anyother date prior to June 25, 1966. Similarly, I find theevidence relative to the place, or places, where these cardswere signed, according to the testimony of GeneralCounsel's witnesses, is lacking in consistency, thus notcredible. This evidence is next considered.Cedillo, an employee of Respondent for 13 or 14 years,on the killing floor, initially asserted that he obtainedsignatures on the cards "on June 7," then asserted it was"a couple of day"s" after June 7, then asserted that he wasnot certain of the date, then was not certain if it was a dayor two prior to the following Tuesday, June 14. Later,Cedillo was asked when he turned the cards of the threeindividuals involved herein over to the Union and asserted,"they got laid off on a Saturday, and the following Tuesdaywe had a meeting and that is when I turned the cards overto them." His attention was called to the fact that he hadearlier testified that he had a meeting with McLean andMasi, on June 14, and advised the alleged discriminateesherein that if he had their cards at that time he wouldturn them in to the Union. Cedillo later asserted that hedid not have the cards signed up then, inferentiallyreferring to his meeting with the union representatives onJune 14. Cedillo then asserted "they gave me the cardsthat evening and later on in the evening is when I got ahold of them," inferentially again referring to June 14. Inconflict with the testimony of Cedillo, as to the time heobtained the cards, Truelove asserted that he signed thecard at breaktime, at 10 a.m., at the plant, on June 14, andgave it, inferentially at that time, to Cedillo. Britton, inreference to the signing of the union authorization card,asserted, "they were signed after working hours on theJ I have taken official notice of Case 17-RC-4683was any union activity other than Cedillo's solicitation of4McLean was not questioned relative to the time any cardssignatures, discussions among employees set forth infra, andwere returnedMasi did not appear as a witness There is noCedillo's meetings with the union representatives, prior to theevidence that anyone other than Cedillo distributed any of thedischarges herein.union authorization cards at Respondent's plant, or that there FANESTIL PACKING CO.parking lot of this Rebel's down here on Second Street."He then asserted he did notsignhis card at the same timeas Truelove and no one other than Cedillo was presentwhen he signed his card. Burdette, at variance withCedillo, asserted that he signed his card at noon, in front ofModern Market, inferentially a location away from theplant, at which time only Cedillo was present. Cedillo,whose first meeting with McLean, after June 7, was onJune 14, was self-contradictory when asked what cards heturned in on June 14. At one point in his testimony heasserted, "those were the only ones I had signed up untilthen, and I turnedinmine, andithad to be those otherthree guys. They were the only ones I had signed up."Later, Cedillo was asked if he turned in all four cards atthe same time, to which he responded, "No. I turned minein and then some, so I had to give them the three."Cedillo, who asserted he talked about card signing withhalf of an estimated total of one hundred employees at theplant,was similarly confused and self-contradictory as tothe number of cards signed. Cedillo, having first assertedafter the charges were filed, on June 28, "a lot of the guyssaid they would notsignany of the cards, they wouldrather wait until after the hearing was over," later assertedhe did not obtain any signatures to cards other than hisand the three discriminatees, prior to the discharge date ofJune 25, "but a couple of days afterward, they startedpouring in. I think it was June 28."Respondent,in itsbrief, appropriately calls attention tothe fact that the initial charge, filed on June 28, 1966,asserts the discharge of Burdette as violative of the Act,and makes no reference to Truelove and Britton. It wasnot until July 20, when the amended charge was filed, thatthe names of Truelove and Britton were added as allegeddiscriminatory dischargees.There is no evidence that any of the dischargeesengaged in any union activity, other than assertedconversations between themselves, during some of whichthe dischargees assert other employees were present. Thisevidence is consideredinfra.D. Interference, Restraint, and CoercionThe evidence relative to acts and statements ofRespondent's supervisory personnel, alleging conductviolative of provisions of Section 8(a)(1) of the Act, issummarized under the names of the particular supervisorspecified in the complaint and testimony.Shirley HelmerIt is alleged that in early February and in mid-May 1966Helmer threatened employees with loss of employment orother reprisals because of their membership in, andactivity on behalf of, the Union.Truelove asserted that 3 or 4 days after he was hired, inearly February 1966, his supervisor, Helmer, was showinghim how to make sausage. Truelove asserted that he(Truelove) explained that on the last job he had they weretrying to organize truckers and that Helmer advised him,5Meddows did not appear as a witness.6On cross-examinationTruelove was asked to place the time ofthis conversation and asserted it was on June 21 Asked how heestablished the date, Truelove responded, "Like I said, datescome easy" Asked by Trial Examiner if he had notearlierasserted this conversation occurred in the middle of May,Truelove responded, "I believe I did " Truelove then assertedJune 21 did not have anything to do with this conversation219"Best you forget that Larry, you talk about union aroundhere and you will be looking for another job." Trueloveasserted that Helmer then changed the subject. Trueloveasserted that JackMeddows, inferentially anotheremployee, was present during this conversation.5 Helmerdenied having any conversation relative to the Union withTruelove in February. On this conflict I credit Helmer.Truelove's demeanor was unimpressive and, I find, hisassertion implausible. No union activity at Respondent'splant was pending or contemplated, insofar as this recordreveals. I find such an isolated conversation implausible inthe fight of this record.Truelove asserted that he had a further conversation withHelmeron anoccasion when they went fishing. Trueloveasserted variously that it was in mid-June, or mid-May, or amonth before June. Truelove asserted, "I asked him whenwas the last union there and voted on and when could weget it back." Truelove asserted that Helmer responded,"Larry, you best forget it," and then changed the subject.6Helmer acknowledged going fishing with Truelove, atnoon, in either May or June, but denied that the subject ofthe Union was discussed. I credit Helmer, for the reasonsstated relative to the alleged February incident.Burdette, who worked in the boning room and was notunder the supervision of Helmer, asserted he had aconversation with Helmer about the Union at Fred's Derbyon one occasion. Asked to state the time, Burdetteresponded, "I think it was just about in June, I believe, orMarch-no-I believe it was just about 2 weeks before Igot fired, I believe now I am lousy on remembering dates."Askedwhatwas said about the Union, Burdetteresponded, "I told him I was strictlyunionall the way andthere was just no two ways about it, I wasunion." Askedwhat Helmer's reaction was, Burdette responded, "Well,he just wouldn't say one way or the other. He wouldn'tcommit himself." Helmer acknowledged there were two orthree occasions when he found crowded conditions atFred's Derby, and if Burdettewas ina booth Helmer sat atthe same table, or vice versa. Helmer had no recollectionof anything being said about the Union in March or June.On this conflict, I do not find the recitation of Burdettecredible.Finding no credible evidence of probative value thatHelmer threatened an employee with loss of employment,as alleged, I will recommend a dismissal of that portion ofparagraph V of the complaint.E. E. FanestilIt is alleged that Fanestil, president of Respondent,threatened employees with loss of employment because oftheir union activity on April 23, 1966.Britton, alleged discriminatee herein, related that heaccompanied his wife to the hospital, for the anticipatedarrival of a baby, on Wednesday, April 20,1966. He did notreport to work or report to anyone at the plant his reasonfor absence the following Thursday and Friday. Brittonasserted that he had previously advised SuperintendentDavis of his anticipated absence.7 On Saturday, April 23,rBritton,asked how long he had been absent,asserted,"It wasaWednesday afternoon right after I clocked out, my wife was inthe car, see, and I took her from there to the doctor and straight tothe hospital, I was having this last baby " Thereafter, asked if hehad reported the fact he would not be in, Britton responded,"Well, I can't answer it thataway because I think I did tell Davisand besides he knew this baby was due because I had told himprevious 220DECISIONS OF NATIONAL LABOR RELATIONS BOARDhe went to see President Fanestil, to find out if he still hada job.According to Britton, he advised Fanestil that he(Britton) had heard that there were rumors that he hadbeen working at Armour's and the Interstate Bakery, andhe also advised Fanestil that these rumors were untrue,that he had been home taking care of his children becauseof his wife's temporary confinement in the hospital.Brittonasserted that Fanestil then stated Truelove,Burdette, Fulhart, Britton, and others were stabbing himin the back "by getting our heads together down there atbreak assembly period, and he didn't like that because hefigured he was fairgivingme a job and trying to treat meright, and so he said I was just stabbing him in the backwith thesegatherings,and if this didn't stop he would fireus. He said he couldn't fire us then on account of the workand then I believe that I told him that I would be in on aMonday, the following. He told me I just as well leavethere, that he did not need me or my kind, that he wasrunningthis place before I was employed and that hebelieved that he could go on doing it without my help, so Igot up and left, walked out." Britton acknowledged that hereported to work on the following Monday, April 25.8Fanestil denied that the Union, and inferentially unionactivities, were mentioned in his conversation with BrittoninApril. Fanestil acknowledged advising Britton that hedid not like the reports Fanestil had received relative toBritton'sactivity during what is referred to in the record asthe "Fessler incident."9There wereno unionactivities in the plant on April 23,as more fully set forthsupra,under Background, thereforeIfindBritton's recitation of Fanestil's alleged threatincredible and implausible.Accordingly, Iwillrecommend dismissal of theallegationsof paragraph V of the complaint relative to E.E.Fanestil.Alleged Discriminatory Working ConditionsItisallegedthat,commencing in April 1966,Respondent required Britton to report to his supervisoreach and every time he went to the restroom, and alsorequired him to work all the time while fellow employeeswere idle. Such conditions are alleged to have beendiscriminatorily motivated. Respondent does not deny thereporting requirement, but does deny the allegation that itwas discriminatorily motivated.Brittonasserted that after his conversation withFanestil,on April 23, and inferentially during the samemonth, Hollingshead advised Britton that he should reportto Hollingshead each time he left to go to the men's room.Britton asserted he asked other employees if they weresubjected to a similar requirement, and upon ascertaining8It appears undisputedFulhart,whodid not appear as awitness, left the Respondent's employ within a few days after thisincident.9Fessler had absented himself from work,without reporting areason for his absence,on several days preceding Tuesday,April 19, 1966When Fessler reported on Tuesday morning histimecard had been taken out of the rack and,upon his inquiry,Superintendent Davis advised Fessler he had picked it up Fesslerwalked out Fessler returned to the plant during the 10 o'clockbreak period and made some representation to Burdette andBritton relative to confronting Davis, in Respondent's parking lot,during the lunch periodMorrow, an employee in the beefdepartment where Britton worked, credibly related that he heardFessler assert that he was going to talk to Davis and,if necessary,would fight him to find out the reason why he was dischargedthat they were not, he asked Hollingshead why he wassupposed to report to him and Hollingshead asserted hedid not know. According to Britton, upon Hollingshead'sinquirieswhether he had any ideas, Britton advisedHollingshead that Fanestil had told him previously "thathe was looking for a reason to fire us." Britton denied thathe had been reprimanded by Logbeck for spending toomuch time in the restroom, then acknowledged that he hadbeen reprimanded for being out of the beef room too much.Logbeck, who was in charge of the beef room, crediblyrelated that on several occasions he went to the beef roomandaskedHollingsheadwhereBrittonwas andHollingshead responded "out." Thereupon, LogbeckadvisedHollingshead that if Britton was abusing hisprivilege of going to the restroom, Hollingshead shouldadvise Britton that Britton should advise Hollingsheadwhere he was going, when he left the beef room "so atleast I will know where to find him when I want him."Logbeck denied having similar trouble with any other beefroom employee. Hollingshead corroborated the statementsof Logbeck relative to the excessive absences of Britton.It is undisputed that there was no union activity, inRespondent's plant, in April 1966, at the time thisinstruction was issued to Britton. I find no evidence uponwhich a finding of discriminatory motivation could bepremised, accordingly, I will recommend a dismissal ofthis allegation of the complaint.George Rodriguez was employed by Respondent, as alaborer in the beef room, from June 15 to September 30,1966.Rodriguezasserted that he never observedHollingshead performing any duties, or participating in thework. Rodriguez asserted that Hollingshead or Logbeck,"would always most of the time, call on Mr. Britton to dothe work while I would just still be idle." Rodriguezasserted that he, Dean Morrow, and Danny Hammanwould be standing around idle, while Britton was alwayscalled on first and transferred from one job to another,while the others stood idle. Rodriguez then asserted thatthe three named would stand idle approximately three-fourths of each day, doing nothing, while Britton was keptbusy.FrederickRodriguez, brother of George, wasemployed by Respondent commencing October 19, 1964,and was still employed at the time of his testimony,primarily as a beef slaughterer on the kill floor. Frederickasserted that sometimes, when his work is finished, he istransferred to work in the beef room. Frederick assertedthat a couple of months prior to the discharge of Brittonwhen they assigned Frederick to a harder job, and sawBritton doing nothing, they would put him on the harderjob and transfer Frederick to something easier. Frederickthen explained, "If I was putting up beef and Leroy(Britton) was wrapping, he would have me go put up thebeef and have him wrap it up."Britton and Burdette both stated that they would be present tomake certain no one interfered.Morrow promptly advisedHolhngshead. Hollingshead related that Morrow advised him thatFessler was going to beat up Davis at the noon hour,"if he didn'tgive him his job," and that Button and Burdette were going tostand by, "and anybodyelse betterhadn't stepin." Hollingsheadasserted that he immediately reported the threat, involving Davis,to Davis, Logbeck, and Donald Fanestil. However, Hollingsheadasserted that he did not tell him of the threat of Britton andBurdette at that time Davis at variance with Hollingshead,asserted that Hollingshead did report that Burdette and Brittonhad stated that if anyone tried to help Davis they would get in onitIt is undisputed that Fessler did confront Davis at the lunchhour, and that other employees,including Burdette and Britton,were witnesses to the confrontation. FANESTIL PACKING CO.Ifind the testimony of the two Rodriguez brothersincredible and implausible. Accordingly, I will recommenddismissal of the allegations of the complaint related toBritton's being required to work while others were idle.The Evidence Relative to the DischargesThe evidence relative to the discharges is consideredseriatim.Larry TrueloveTruelove, whom I have found was hired on February 4,1966, in the sausage room as a stuffer, was under thesupervision of Shirley Helmer. Truelove acknowledgedthat on June 25, 1966, he was advised by letter, signed byPresident Fanestil, that he was being terminated for: "1Insubordination;2Beligerant [sic] attitude; 3 Noncooperative attitude."ShirleyHelmer credibly related that on Saturday,June 25, 1966, he advised Donald Fanestil10 that he hadput up with Truelove about as long as he could. Helmerasserted that earlier in the same week Truelove wasmaking the sausages too long and when Helmer called thisto his attention, Truelove responded "he didn't give adamn how they looked." Helmer then ran some sausages,and later advised Truelove to "come back and run them,"towhich Truelove responded, "I am back." On themorning of the discharge, Helmer related that Truelovedidn't show up until 18 minutes after 8, at which timeHelmer found him on the kill floor. Helmer asserted thaton several prior occasions Helmer had to go to getTruelove out of the restroom, that the rest of the help wereadvising Helmer that if Truelove could stay out in therestroom they could also. Helmer stated that on one or twooccasions,when he reprimanded Truelove, Trueloveadvised him "if you don't like the way I do it, getsomebody else to do it. I don't care if they do fire me."iiAfter his report to Ed Fanestil, on June 25, Helmer'sreport was verified by President Fanestil, who advisedHelmer that Fanestil was not going to put up with theconduct reported.Truelove's assertions that the reasons specified in histermination notice were never discussed with him, andthat he received no warning, to the extent that testimonyimplies that he was not reprimanded, on a number ofoccasions, by Helmer, is not credited.12Leroy BrittonLogbeck, who is in charge of the beef room, crediblyrelated that on several occasions he recommended, toPresident Fanestil, that Britton be terminated because ofhis attitude toward his job, "and several incidents that hehad come up that I just didn't approve of." Logbeck10Donald Fanestil,who appeared as a witness,is vice presidentand secretary of the corporation and the son of the president, andis actively engaged in the operation of the plant11Robert Kewley, another employee inthe sausagedepartment,corroborated this assertion of Helmer. Kewley related, "I haveheard him [Truelove] say that he didn't give a damn if he wasfired because he was fired before, and that was when we would goout and look for him and bring him back into work " I creditKewley.12 James Cazs,an employee in the sausage room,related anoccasion when Helmer advised Truelove to wash the machineAccording to Cazs, Truelove advised Helmer to wash it himselfTruelove's denial of this occurrence,and inability to remember it,and his evasiveness relative to whether, on occasions,Helmer had221related Britton's abuse of the privilege of going to themen's room and questionable absenteeism, from work,withoutagoodexcuse,asthereasonsforhisrecommendations. Logbeck asserted that he consideredBritton's work unsatisfactory in terms of output, assertingthat on more than one occasion he called Britton to oneside and asked him if he wanted to work.Respondent's letter of separation, dated June 25, 1966,specifiesthefollowingreasonsfordischarge:"1Absenteisin [sic]without proper notice; 2 Habitualloitering in rest rooms; 3 Quality of work unsatisfactory; 4Untidy appearance; 5 Threatening bodily harm and injuryto plantSupt. (Re Fessler Case.)" President Fanestil, whoissued the discharge notices, asserted that in the case ofBritton the information resulted from his personalobservations and reports that he had received fromSuperintendent Davis.Britton asserted that no one in the company everdiscussed with him the deficiencies set forth in his letter oftermination,other than Hollingshead's requiring that hereport when he left his work station. Britton's demeanorand his studied effort to evade responding to questionsrelative to whether he had stated that he would jump inand help if anyone intervened in the confrontation of Davisby Fesslerwere unimpressive. 13John BurdetteDaleDavishasbeenplantsuperintendent forapproximately 10 years. Davis also was supervisor in theboning room where Burdette was employed. Torres waspromoted to leadman in the boning room in the spring of1966. Davis asserted that because of a shortage of help he,personally, did a lot of work in the boning room to help,expedite the work. Davis described the work assigned to lBurdette as the boning of the necks of bulls in themorning andof the shoulders of hogs in the afternoon.Davis credibly related that on several occasions he advisedBurdette that Burdette would have to keep up with thework. Davis related that on June 14, Burdette advisedDavis that Burdette had received a telephone callindicatingthat a horse owned by Burdette had beeninjured and that he was going home to help doctor thehorse.Davis asserted that Burdette did not requestpermission to leave but merely advised Davis that he wasleaving. Subsequently, Davis entered this incident, as hehad others, on Burdette's personnel record. Davis assertedthat he recommended to President Fanestil that Burdettebe terminated, by reason of this incident. Davis alsoasserted that he had previously recommended thedischargeofBurdette.Davis identified entries onRespondent's personnel record of Burdette, on whichDavis had made entries of absences, on various dates in1966, where Burdette had failed to report a reason for hisabsence.to look for him when he was supposed to be on the job, and wouldfind him somewhere else, were unimpressive and Truelove'sdenials of theepisodesrelated byRespondent's witnesses are notcredited10The testimony of Britton relative to a discussion of the Unionin mid-Apnl, during a break period, at the plant,participated in byTruelove,Burdette,Jim Fulhart, who quit in April 1966 and didnot appear as a witness,and Lester Neff, who did not appear as awitness, as well as Britton, to the extent it is asserted asbackground to prove Respondent's knowledge of the employees'union activities,Ifind has no probative value There is not ascintillaof evidence that anyone in management had anyknowledge of the subject of the discussion.It is patent there wasno union effort to organize Respondent's employees at that time 222DECISIONS OF NATIONAL LABOR RELATIONS BOARDPresident Fanestil's letter of June 25, 1966, to Burdette,specifies thatterminationwas for the following reasons: "1Beligerant [sic] unfriendly attitude; 2 Threatening bodilyharm and injury to Plant Supt (Re Fessler Case); 3Tardinessand absenteisin[sic]; 4 Lack of interest in job;5 Substantial reductionin amountof work out put withtotal production considerably under capability." 14Relative to the reasons specified in Respondent's letter,as grounds for discharge, Burdette acknowledged thatDavis had asked him why he didn't keep up on the hog cut,assertingthat this was 2 or 3 months prior to his discharge.Burdette asserted that he told Davis that GeorgeRodriguez was too fast and he couldn't keep up with him.Burdette acknowledged that this was work he normally didbetween lunchtime and the afternoon break period.Burdette asserted that his last absence was 1 or 2 monthsprior to his being discharged. He acknowledged that hehad not called the plant. When he returned to work, thefollowing day, upon inquiry by Davis, he advised that hehad been ill. When Davis asked why he had not called inhe responded that he didn't have a telephone and didn'tfeel like going to the neighbors bothering them.15Contentions of the Parties and Concluding FindingsIt ispatent, and has been frequently stated by both theBoard and the courts, that an employer may discharge anemployee for anyreasonor noreason,and it is of noconcern to the Board,unlessthere is evidence that such14President Fanestil identified a number of similar lettersissued over his signature to other dischargees of Respondentbetween the dates of November 24, 1965, and February 17, 1966,toestablishRespondent'spractice,atthesame timeacknowledging that he did not issue such a discharge letter inevery case15Burdette first sought to establish that Davis had someknowledge of the union activity in the plant, asserting that Daviswas standing at a pop machine, about 20 to 25 feet away fromwhere the conversation was taking place. Subsequently, Burdetteacknowledged that he did not know if Davis had any knowledge ofthe union conversations which occurred in the plant Ultimately,Burdetteacknowledged that there were "two or three"conversations relative to the Union during the break periods andlunch periods, over a period of "4 or 5 months " Theseconversations were confined to the three dischargees herein, withNeff participating in one such conversation and Fulhart, who quitinApril, participating in another such conversation Burdetteacknowledged these were the only union activities at the plant ofwhich he had knowledge Burdette was thus self-contradictory,having earlier asserted that Lope Torres engaged in conversationswith him relative to the Union "many times "Torres denied any knowledge that Cedillo was passing outunion authorization cards in June1966 Torresacknowledged thatprior to the 1965 election Burdette gave Torres the impressionthat Burdette was for the Union Torres remembered Burdettesaying something about the Union in 1966 but could not recall thetime, and credibly denied advising anyone in management of theimpressionhe had of Burdette's attitude toward the Union I alsocreditTorres'denial that either Britton or Truelove everdiscussed the Union with him, except to the extent Torresacknowledged that Truelove had mentioned that Truelove hadworked at Armour's, which wasunionI similarly find of noconsequence Torres' acknowledgement that he attended aMexican party one evening, with Truelove, at which a unionrepresentative was present It is obscure whether this occurredbefore Torres was made a leadman, in March or April 1966, or, infact, whether it occurred after Truelove was discharged16 I find of no consequence Truelove's asserted discussion withTorres, in June, that Truelove had been working in the evening atArmour's, that Truelove earned as much in 2 days at Armour's ashe earned at Respondent's plant in aweek, and that Armour's wasdischargewasdiscriminatorilymotivated.Asaprerequisite, theremust be a showing, by credibleevidence of probative value, that the employee wasengaged in union activities,and there must be evidencefrom which it can reasonably be inferred that Respondenthad knowledge of such activity.General Counsel would rely, in part, on a conversation,in June,during which Cedillo advised Hollingshead thatCedillo had union cards if he wishedto signone. While, asGeneralCounselcontends,Hollingsheadwasnotquestioned about this alleged conversation, I have foundsuprathat Cedillowas nota crediblewitness.Even were Ito credit Cedillo in this respect, the evidence does notreflecteitheractivityby the discriminatees orRespondent's knowledge of such activity.General Counsel further relies on alleged conversations,at timeswhen there was in factno unionactivity, betweenTruelove and Helmer which I have found implausible.isRelative to Britton, General Counsel relies on theconversation between Britton and President Fanestil, onApril 23, at which time there was in fact nounionactivityin the plant.General Counsel relies on Burdette's assertion that hetalked to Torres about the Union in the break area in earlyJune "many times." Burdette, I have found, was anunconvincing witness who acknowledged there were onlytwo or three union discussions over a period of 4 or 5months."unionTorresworked in a different department Torres'admission that there was such a conversation is far short ofestablishingthatTruelovewas engaged in union activity atRespondent's plant, or that Respondent had knowledge of suchactivityThe extent of Truelove's activity, insofar as this recordindicates,was the signing of the union card, at a 10 a in breakperiod Truelove's effort to place Torresas among those presentwhen the Union was discussed at lunchtime is at variance with thetestimony of Britton and Burdette and is not credited" Burdette's testimony in part wasQ. You are saying that you, and Britton, and Truelove andNeff had other conversations of other matters of this unionactivity9A Neff nevergot into it much I will just say that one timeQ All right. You testified, then, that there were three ofyou, you, Truelove and Britton Is that the extent of thepeople who were in on these conversations about unionactivities on breaks 7A That is what it wound up to beQ Just the three of you9A YesQ. How many of those discussions did you three haveconcerning union activitiesthere on your break periods orlunch periods there at the plant9A. I would say two or threeQ This was over a period of how many months?A. Oh, I would say 4 or 5 monthsQ So in a period of 4 or 5 months, the three of you gottogether two or three times and discussed union activitiesand that is all the discussion that was at the plant, is thatcorrect?A. That was all the discussionQ Of union activities at the plant?A. As far asI can remember, it was.Q Well, I want you to think carefully and see if there isanything else you want to tell us concerning that series ofincidentsA Well, just that-you mean just who was there?Q I just want to know who was there?A. You have already got that FANESTIL PACKING CO.Ihave foundsuprathat Burdette's recitation relative toan alleged conversation with Helmer, at Fred'sDerbyRestaurant,was implausible.Respondent correctly contends there is an absence ofany evidence of antiunion animus on the part ofRespondent.Thereis also an absence of any evidence thatthe discriminatees engaged in any union activities, orother than the signing of union authorization cards on adate uncertain. The signing of these cards,in at least theinstances involving Britton and Burdette, was away fromRespondent's plant.The most that can be said of the evidence is that thedischarge of three employees,who purportedly previouslysigned union authorization cards, on the same day, raises asuspicion of motive.Ithas frequently been said thatsuspicion is not a substitutefor therequisitecredibleevidence of probative value of discriminatory motivation.In these circumstances,since the burden of proof wasupon the General Counsel,and he has not met his burdenof proving by a preponderance of the evidence that thedischargesofTruelove,Britton,andBurdettewasdiscriminatorily motivated,Iwill recommend dismissal of223the allegations of the complaintwhichrelate to Section8(a)(3) ofthe Act.Upon the foregoingfindings of fact, and upon the entirerecordin the case,Imake the following:CONCLUSIONS OF LAW1.Respondent is engaged in activities affectingcommerce within the meaning of Section 2(6) and(7) of theAct.2.Amalgamated Meat Cutters&Butcher Workmen ofNorthAmerica,Local 340, AFL-CIO, is a labororganization within the meaning of Section 2(5) of the Act.3.Respondent has not engaged in conduct constitutingunfair labor practices affecting commerce within themeaning of Section 8(a)(3) and(1) of the Act.RECOMMENDED ORDERUpon the basis of the above findings of fact andconclusions of law, I recommend that the complaint bedismissed in its entirety.